Case 1:20-cv-03478-PKC Document 17-3 Filed 05/08/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

MASTEROBJECTS, INC., Civil Action No. 1:20-cv-3478
Plaintiff, JURY TRIAL DEMANDED
V. AFFIDAVIT OF
FRANCESCA MIKI SHIMA
AMAZON.COM, INC., GERMINARIO IN SUPPORT
OF MOTION FOR ADMISSION
Defendant. PRO HAC VICE

Francesca Miki Shima Germinario, being duly sworn, deposcs and says that the following
facts are true and correct to the best of her personal knowledge:

l. I am a member of the New York State Bar and of the California State Bar, and am
associated with the firm of Hosie Rice LLLP, attorneys for Plaintiff in the above-entitled action.

2. My office is located at Transamerica Pyramid, 34" Floor, 600 Montgomery
Street, San Francisco, California 94111. My telephone number is (415) 247-6000.

3, I make this affidavit pursuant to Rule 1.3(c) of the Local Civil Rules for the
Southern District of New York, in support of the Application of Francesca Miki Shima
Germinario to Appear Pro Hac Vice.

4, I have never been convicted of a felony.

5. J have never been censured, suspended, disbarred or denied admission or
readmission by any court.

6. There are not now, nor have there ever been any disciplinary proceedings against

 

Germinario Affidavit ISO Mot for Admission Pro Hac Vice |
Case 1:20-cv-03478-PKC Document 17-3 Filed 05/08/20 Page 2 of 2

CALIFORNIA JURAT GOVERNMENT CODE § 8202

 

 

A notary public or other officer completing this certificate verifies only the identity of the individual who signed
the document to which this certificate is attached, and not the truthfulness, accuracy, or validity of that document.

 

 

 

State of California

County of SAP FRAPS LS

 

Subscribed and sworn to (or affirmed) before me on

this Slt day of MARY 20'AO by

Date Month Year

ERARCESCA Mite, SUWWA GERMIAAR IO

 

ane st escheat

ones

 

 

 

{and (2) ),
Name(s) of Signer(s)
LYNNE ROSE MAYLATH ; ; ;
Notary Public - California proved to me on the basis of satisfactory evidence to
eas g) San Francisco County be the person(s) who appeared before me.
Commission # 2205693
My Comm. Exaires Aug 13, 2021
septue gk Kou Ya Qe
Piace Notary Seal and/or Stamp Above Signature of Notary Public

 

 

OPTIONAL

Completing this information can deter alteration of the document or
fraudulent reattachment of this form to an unintended document.

Description of Attached Document

Title or Type of Document:

 

Document Date: Number of Pages:

Signer(s) Other Than Named Above:

 

 

 

 

 

©2019 National Notary Association
